[Cite as Connor Group v. Raney, 2016-Ohio-2959.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

 CONNOR GROUP, A REAL ESTATE                     :
 INVESTMENT FIRM, LLC, et al.                    :
                                                 :  C.A. CASE NO. 26653
         Plaintiffs-Appellees                    :
                                                 :  T.C. NO. 13CV5706
 v.                                              :
                                                 :  (Civil Appeal from
 JAMES J. RANEY                                  :   Common Pleas Court)
                                                 :
         Defendant-Appellant                     :
                                                 :
                                                 :
                                            ...........

                                            OPINION

               Rendered on the ___13th___ day of _____May______, 2016.

                                            ...........

STEPHEN A. WATRING, Atty. Reg. No. 0007761 and MATTHEW J. BAKOTA, Atty. Reg.
No. 0079830, 110 N. Main Street, Suite 1000, Dayton, Ohio 45402
      Attorneys for Plaintiffs-Appellees

JEFFREY M. NYE, Atty. Reg. No. 0082247, 2623 Erie Avenue, Cincinnati, Ohio 45208
     Attorney for Defendant-Appellant

                                           .............

FROELICH, J.

        {¶ 1} James J. Raney appeals from a judgment of the Montgomery County Court

of Common Pleas, which granted Connor Group a preliminary injunction against him while
                                                                                            -2-


litigation over Raney’s alleged defamation and interference with Connor Group’s

contractual and business relationships continued.            Although the issuance of a

preliminary injunction by a trial court generally is not viewed as a final appealable order,

we ruled earlier in this case that a preliminary injunction that constitutes a prior restraint

on speech requires immediate appellate review. See Decision and Entry, July 29, 2015,

citing Internatl. Diamond Exchange Jewelers, Inc. v. U.S. Diamond & Gold Jewelers, Inc.,

70 Ohio App. 3d 667, 591 N.E.2d 881 (2d Dist.1991) and Natl. Socialist Party of America

v. Skokie, 432 U.S. 43, 44, 97 S. Ct. 2205, 53 L. Ed. 2d 96 (1977).

       {¶ 2} For the following reasons, the judgment of the trial court will be reversed.

       {¶ 3} The Connor Group, LLC, a real estate investment firm based in Montgomery

County, Ohio, manages numerous apartment complexes around the country. Meridian

Apartment Manager, LLC, owns Meridian Apartments in Franklin County, Ohio, which is

managed by Connor Group. The precise nature of the plaintiff-companies’ affiliation is

unclear; they will be referred to collectively as “Connor Group.” Raney is a former tenant

of the Meridian apartment complex.

       {¶ 4} In September 2013, Connor Group filed a complaint against Raney for

defamation, alleging that, beginning in September 2012, Raney “undertook a campaign

to publicly disparage them and to damage their business, trade, and reputation.” Raney

had allegedly engaged in disseminating disparaging statements about Connor Group to

its tenants, prospective tenants, and other business associates. Connor Group claimed

that Raney’s statements were untrue and/or misleading, that the statements were made

with malice and with the intent to damage Connor Group’s business and trade, and that

the statements had, in fact, damaged its business. In January 2014, Connor Group filed
                                                                                       -3-


an Amended Complaint, which added a claim for tortious interference with its contractual

and business relationships. Raney filed an answer to the amended complaint denying

the new allegations.

      {¶ 5} In July 2014, Raney filed a motion for judgment on the pleadings, on the

ground that his statements which formed the basis of Connor Group’s claims were either

true or not defamatory. Raney’s motion relied on documents attached to his Amended

Answer. Connor Group opposed the motion for judgment on the pleadings. On August

21, 2014, the trial court found that Raney had “utterly failed to comply” with Connor

Group’s discovery requests, and it granted Connor Group’s motion to compel discovery.

The trial court also ordered Raney to “cause a forensic image to be made of his computer”

within seven days, to prevent the spoliation of evidence.

      {¶ 6} On August 27, 2014, while the motion for judgment on the pleadings was

still pending, Raney filed a notice of removal to the U.S. District Court for the Southern

District of Ohio, based on diversity and the amount in controversy. Pursuant to 28 U.S.C.

§ 1446(B), a case must be removed to federal court within 30 days of receipt of a

complaint or other documents from which a defendant may ascertain that the case is

removable.    Raney, who sought removal several months after the complaint and

amended complaint were filed, claimed that he had just become aware, through

responses to interrogatories, that the amount in controversy was over $100,000. Connor

Group responded that Raney had been aware of and acknowledged the amount in

controversy for many months and was using the removal to delay proceedings in the
                                                                                       -4-


common pleas court.1     The district court found that, by his own admissions, Raney had

demonstrated actual knowledge of the amount in controversy “long before” the notice of

removal was filed, and that his notice of removal was untimely.        The district court

remanded the case to the common pleas court on March 2, 2015.

      {¶ 7} On March 3, 2015, Connor Group filed a Motion for Temporary Restraining

Order and Preliminary Injunction, asking that the court prohibit Raney from directly

contacting its employees, tenants, and business associates. It asserted that it was likely

to succeed on its claims and that it had no adequate remedy at law for the damage Raney

was causing to its business. Raney opposed the motion, arguing that any prior restraint

of his speech would violate the First Amendment and that Connor Group was unlikely to

succeed on the merits of its claims.

      {¶ 8} The trial court scheduled a hearing on the temporary restraining order for

March 16, 2015, and a hearing for the preliminary injunction on May 11, 2015. The trial

court did not take any action prior to its March 16 hearing to restrain Raney’s conduct.

The trial court’s judgment states that Connor Group provided testimony at the March 16

hearing as to some of Raney’s objectionable actions and his motivation, but no transcript

of this hearing has been filed. On March 20, the trial court sustained the motion for

“temporary restraining order and preliminary injunction”; the trial court’s order placed



1  Connor Group filed a Second Amended and Supplemental Complaint in the federal
district court on January 26, 2015, after Raney had filed his notice of removal and before
the district court remanded the case to the common pleas court. There has been some
concern among the parties about whether the common pleas court record reflects the
filing of this second amended complaint. We note, however, that the common pleas court
filed an entry dated August 14, 2015, in which it deemed the Second Amended and
Supplemental Complaint “filed in this Court [the common pleas court] as part of the record
in this case as of March 20, 2015.”
                                                                                           -5-


several specific restrictions on Raney’s conduct during the pendency of the case, which

are discussed in more detail below. It is this judgment from which Raney now appeals.

       {¶ 9} We note that a temporary restraining order is issued ex parte, without notice

to the other party, and lasts only until a hearing can be held. Ohio Service Group, Inc.,

v. Integrated & Open Systems, L.L.C., 10th Dist. Franklin No. 06AP-433, 2006-Ohio-

6738, ¶ 13, fn. 2, citing Board of Edn. Ironton City Schools v. Ohio Dept. of Edn., 4th Dist.

Lawrence No. CA92-39, 1993 WL 256320, * 2 (June 29, 1993). No temporary restraining

order was filed in this case. A preliminary injunction is issued after notice and a hearing;

it maintains the status quo until a full trial on the merits can be conducted. A permanent

injunction is issued after a full trial on the merits. Id. The trial court held a hearing and,

in the absence of a transcript of that proceedings, we presume that both parties were

permitted to provide evidence at that hearing. Thus, the action taken by the trial court in

this case is properly characterized as a preliminary injunction.

       {¶ 10} Raney filed a timely appeal from the trial court’s preliminary injunction.

       {¶ 11} The assignments of error state:

              The trial court issued an unconstitutional prior restraint when it

       issued an injunction against defendant-appellant Jim Raney’s future

       speech.

              Even if not for the constitutional prohibition against prior

       restraints, the trial court would have abused its discretion by issuing

       a preliminary injunction on the facts of this case.

       {¶ 12} Although there are two “assignments of Error” and eight “Statements of

Related Issues,” Raney’s central assertion is that the trial court erred in granting a
                                                                                      -6-


preliminary injunction under the facts presented, especially insofar as it restrained his

right to free speech. Therefore, we will address the assignments and “issues” together.

      Connor Group’s Allegations

      {¶ 13} Connor Group’s complaint and its motion for a preliminary injunction

alleged that Raney was making direct, targeted and harmful contacts with its tenants,

investors, and business associates, that these contacts were ongoing and unrelenting,

that Raney’s statements about Connor Group were untrue or made with reckless

disregard for their truthfulness, and that these contacts were causing “disruption and

interference with its contractual and business relationships.” These allegations were

supported by an affidavit from Connor Group’s corporate counsel, Samuel E. Dowse, and

various exhibits. By way of example, Dowse stated that Raney2 had done the following:

             Posted signs at Connor Group properties stating “DO NOT RENT HERE”;

             Sent postcards picturing scantily-clad female strippers in provocative

              positions to Connor Group employees at 46 apartment complexes around

              the country.   The postcards stated: “What is the difference between a

              stripper and an employee of The Connor Group[?] You want the stripper to

              lie to you for a dollar.” The postcards also contained an Internet address

              with a name similar to Plaintiff’s, a website operated by Raney. Raney

              subsequently acknowledged his responsibility for these postcards on his

              blog. Connor Group also asserted that the majority of its employees are

              women and that many employees were “concerned and offended” by the


2 It is not disputed that, in some of his Internet posts, Raney uses the name “John
Yossarian,” a name which perhaps alludes to the fictional protagonist in Joseph Heller’s
novel, Catch-22.
                                                                                 -7-


    mailing.

   Interfered with Connor Group’s contractual relationship with its own chief

    executive officer, Larry Connor, by sending a lengthy and disparaging email

    to the “the entire Homeowners’ Association Board” for the community to

    which Connor and his family recently moved;

   Caused, at least in part, the resignation of an employee of Connor Group in

    February 2015; the employee reported that Raney’s “unrelenting

    harassment of and malicious comments toward him” played a part in his

    decision to resign;

   Interfered with Connor Group’s business relationship with other employees.

    For example, one female employee at a Georgia property reported a “scary

    and super creepy” unwelcome encounter with Raney by email, in which he

    referenced her child, questioned whether she was being a good role model

    for the child, and questioned the effect her work with Connor Group was

    having on other mothers.

   Threatened legal action against a Connor Group employee in Ohio if she

    did not contact him to discuss Connor Group and its business practices;

   Contacted a current resident of a Connor Group property and engaged him

    in online communications in which Raney asserted that Connor Group

    keeps a portion of pest, garbage, and utilities fees paid by tenants for itself,

    without any benefit to the tenant;

   Contacted partners at an accounting firm with which Connor Group does

    business, claiming that Connor Group “fed HUD a bunch of bullshit,” that
                                                                              -8-


    Connor Group’s legal problems could become the accountants’ legal

    problems, suggesting that Connor Group engages in “possible illegal or

    unethical behavior,” and advising that the accountants should “conduct

    [them]selves accordingly”;

   Contacted a corporate investor in Connor Group, via the investor’s social

    media site, and stated that residents of one of Connor Group’s complexes

    in Georgia had sued the complex in a class action lawsuit for unsafe and

    uninhabitable conditions. Raney encouraged the investor to “look into the

    situation” at the properties that it “own[s] by proxy” and suggested that the

    investor’s values “run counter” to those of Connor Group, which “does not

    deliver value for the price it extracts from working people”;

   Contacted real estate brokers with whom Connor Group contracted to sell

    one or more of its properties and interfered with those relationships by

    alleging various problems with the properties and attempted cover-ups by

    Larry Connor. Raney also directed the real estate brokers to an alleged

    newspaper article about concerns HUD had raised about the “veracity” of

    Connor Group’s mortgage insurance application and the level of repairs

    needed at one of its properties, and stated that the sales brochure on a

    particular property was “way different” than what Raney had read about the

    property;

   Referenced a buyer investment group associated with the sale of a Connor

    Group property in his online blog, asserting surprise that the buyer had

    decided to proceed “despite cracked pool and like deception”;
                                                                                         -9-


             Contacted vendors, such as caterers of Connor Group events, asking them

              to “decline doing business with the Connor Group” and asserting the Connor

              Group has many dissatisfied customers who were willing to go to great

              lengths to “get satisfaction”;

             Contacted current residents of Connor Group properties who posted

              favorable online reviews of their apartment complexes with information

              about his online sites disparaging the company, asserting that it was

              unethical for Connor Group to offer gift cards or rent credits for favorable

              reviews, and/or asking if the tenant had been offered compensation for a

              favorable review as part of Connor Group’s “program” to inflate its online

              ratings, and offering that he hopes the tenants’ “luck holds out”;

             Posted disparaging messages on the Facebook page of a law firm with

              which Connor Group does business, including crude suggestions that sex

              acts interfered with the lawyers’ abilities to do their jobs.

       {¶ 14} Further, Connor Group asserted in its Amended Complaint that, for the

purpose of disparaging Connor Group, Raney made untrue statements on websites,

social media accounts, and other Internet sources that he accessed or maintained.

These statements included, but were not limited to, the following: Connor Group was

“gaming the system” of online apartment ratings; engaged in a practice known as

“slamming” by which it changed a consumer’s utility provider without notice; engaged in

deceptive practices; included illegal clauses in its leases; “piss[ed] down their employees’

backs”; did not care about residents; provided poor service; caused residents to fear

Connor Group; paid for online reviews; refused to pay for needed repairs while diverting
                                                                                           -10-


investor dollars for construction of a corporate headquarters; and “financially raped”

residents over many years.

       {¶ 15} In a supplemental affidavit filed by Dowse in March 2015, Dowse stated that

Raney “continued to contact individuals and businesses referenced in the Motion [for an

injunction], as well as other organizations in the Dayton area.”         Specifically, Dowse

stated that Raney:

                Contacted a non-profit organization that was partnering with Connor Group

                 on a charity event and threatened harm to the organization’s relationships

                 with its investors and performers if it participated in the event with Connor

                 Group;

                Sent messages to realtors with whom Connor Group had a contract and to

                 Larry Connor’s homeowners’ association “welcoming” them to his lawsuit;

                 the homeowners’ association contacted Conner and insisted that he put a

                 stop to these communications;

                Contacted the employee who had cited Raney’s actions as a reason for his

                 termination of employment with Connor Group at the employee’s new

                 business, made disparaging comments to the employee, and copied the

                 employee’s new co-workers on those correspondences.

Dowse concluded that Raney was continuing to contact individuals and companies with

whom Connor Group does business and attempting to interfere with or harm those

relationships.

       Raney’s Responses

       {¶ 16} Raney opposed Connor Group’s motion for a preliminary injunction by a
                                                                                     -11-


memorandum, which included his own affidavit. The affidavit stated:

            With respect to the stripper postcard, he had not intended to harass anyone

             and did not even know which individuals would receive the postcards. He

             also claimed that a “mailbox company” with which he had worked on the

             postcards was “threatened” by Connor Group’s law firm after the fact, even

             though it had no role in making or mailing the postcards.

            His email to the homeowners’ association of Larry Connor’s new residence

             included links to news articles about a town in North Carolina that fined a

             Connor Group apartment complex for damaging “buffer vegetation” at that

             apartment complex; he asserted that Connor Group “should be

             embarrassed about its conduct”;

            Regarding the employee who found Raney’s references to her child “scary

             and super creepy,” Raney stated that he had only one contact with her, and

             he stopped contacting her when she requested that he do so, until he

             responded to a LinkedIn request from someone with the same name almost

             a year later;

            Raney denied that his contact with other Connor Group employees or with

             any tenant, as documented by attachments to Dowse’s affidavit, was

             “unwelcome”;

            Raney identified a link to a Columbus Dispatch article about the present

             lawsuit, which was attached to his email to the Connor Group accountants;

             the article asserts that government records from HUD “describe conditions

             similar to some of the allegedly defamatory statements Raney made on his
                                                                                        -12-


              blog and other online forums.”

             Raney refers, without documentation, to alleged statements by a judge that

              there may have been “a disturbing pattern of serious mold, water leaks, and

              maintenance issues” at a Connor Group property. The affidavit suggests

              that this is the same property about which Raney had claimed that a class

              action lawsuit was pending, but Raney did not attach any evidence that such

              a lawsuit existed or that a judge had made the alleged statements.

             Regarding his alleged contacts with a caterer of Connor Group events,

              Raney stated that the caterer told him (Raney) that he would not cease

              doing business with Connor Group, and that Raney stopped contact with

              the caterer when asked to do so.

             Raney also asserted that he had spoken and acted lawfully about Connor

              Group and its activities, that he had stopped making Internet posts many

              months earlier, and that he had not been on any Connor Group property for

              nine months.    Moreover, Raney asserted that his intention was not to

              harass anyone but to act on his “moral duty to alert people to what I believe

              is unethical and improper conduct.”

      Issuance of a Preliminary Injunction

      {¶ 17} As stated above, the purpose of a preliminary injunction is to preserve the

status quo between the parties pending a trial on the merits. A preliminary injunction is

an extraordinary remedy; therefore, the moving party has a substantial burden in order to

be entitled to the injunction. KLN Logistics Corp. v. Norton, 174 Ohio App. 3d 712,

2008-Ohio-212, 884 N.E.2d 631, ¶ 11 (8th Dist.), quoting Sinoff v. Ohio Permanente Med.
                                                                                            -13-

Group, 146 Ohio App. 3d 732, 740, 767 N.E.2d 1251 (8th Dist.2002). A preliminary

injunction “is not available as a right but may be granted by a court if it is necessary to

prevent a future wrong that the law cannot.” Garono v. State, 37 Ohio St. 3d 171, 173,

524 N.E.2d 496 (1988) (additional citations omitted); Mt. Eaton Community Church, Inc.

v. Ladrach, 9th Dist. Wayne No. 07CA0092, 2009-Ohio-77, ¶ 15.

       {¶ 18} With respect to a preliminary or temporary injunction, R.C. 2727.02 states:

       A temporary order may be granted restraining an act when it appears by the

       petition that the plaintiff is entitled to the relief demanded, and such relief,

       or any part of it, consists in restraining the commission or continuance of

       such act, the commission or continuance of which, during the litigation,

       would produce great or irreparable injury to the plaintiff, or when, during the

       litigation, it appears that the defendant is doing, threatens or is about to do,

       or is procuring or permitting to be done, such act in violation of the plaintiff's

       rights respecting the subject of the action, and tending to render the

       judgment ineffectual.

       {¶ 19} To obtain the equitable remedy of a preliminary injunction, a party must

show: (1) a substantial likelihood of success on the merits, (2) the existence of irreparable

harm if an injunction is not issued, (3) that third-parties will not be unjustifiably harmed if

an injunction is issued, and (4) that granting an injunction will serve the public interest.

Procter & Gamble Co. v. Stoneham, 140 Ohio App. 3d 260, 267, 747 N.E.2d 268 (1st Dist.

2000); Davis v. Widman, 184 Ohio App. 3d 705, 2009-Ohio-5430, 922 N.E.2d 272, ¶ 29

(3d Dist.). See also Civ.R. 65(B) and R.C. 2727.02. In determining whether to grant

injunctive relief, the factors must be balanced; no one factor is dispositive. Cleveland v.
                                                                                          -14-

Cleveland Elec. Illum. Co., 115 Ohio App. 3d 1, 14, 684 N.E.2d 343 (8th Dist.1996), citing

Royal Appliance Mfg. Co. v. Hoover Co., Inc., 845 F. Supp. 469 (N.D.Ohio 1994). The

four factors must be balanced with the “flexibility which traditionally has characterized the

law of equity.” Id., citing Friendship Materials, Inc. v. Michigan Brick, Inc., 679 F.2d 100,

105 (6th Cir. 1982)

       {¶ 20} The party seeking the preliminary injunction must establish each of these

elements by clear and convincing evidence. 3 Stoneham at 268; ITS Fin., L.L.C. v. Gebre,

2d Dist. Montgomery Nos. 25416, 25492, 2014-Ohio-2205, ¶ 23, citing Diconix, Inc. v.

Lane, 54 Ohio App. 3d 59, 63, 560 N.E.2d 1319 (4th Dist.1988). “Clear and convincing

evidence is that measure or degree of proof which will produce in the mind of the trier of

facts a firm belief or conviction as to the allegations sought to be established. It is

intermediate, being more than a mere preponderance, but not to the extent of such

certainty as is required beyond a reasonable doubt as in criminal cases. It does not

mean clear and unequivocal.” Id., citing State v. Bluser, 2d Dist. Montgomery No. 18856,

2002 WL 191567, * 1 (Feb. 8, 2002).

       {¶ 21} Irreparable injury or harm, which must be shown for injunctive relief, “is

defined as an injury ‘for the redress of which, after its occurrence, there could be no plain,

adequate and complete remedy at law, and for which restitution in specie (money) would

be impossible, difficult or incomplete.’ ” Dimension Serv. Corp. v. First Colonial Ins. Co.,


3 The Ohio Supreme Court has held that, when injunctive relief is authorized by a statute,
proof of a violation of the statute must only be shown by a preponderance of the evidence.
Where the injunction is equitable in nature, as in this case, the elements must be proven
by clear and convincing evidence. See Stoneham, 140 Ohio App. 3d at 267-268, citing
Ackerman v. Tri-City Geriatric & Health Care, 55 Ohio St. 2d 51, 56, 378 N.E.2d 145
(1978) and State ex rel. Pizza v. Rezcallah, 84 Ohio St. 3d 116, 123, 702 N.E.2d 81
(1998).
                                                                                          -15-

10th Dist. Franklin No. 14AP-368, 2014-Ohio-5108, ¶ 12, citing Union Twp. v. Union Twp.

Prof. Firefighters’ Local 3412, 12th Dist. Clermont No. CA99-08-082, 2000 WL 189959

(Feb. 14, 2000) and Cleveland Elec. at 12.

       {¶ 22} What a plaintiff must show as to the degree of irreparable harm varies

inversely with what the plaintiff demonstrates as to its likelihood of success on the merits.

Cleveland Elec. at 14, citing Friendship Materials at 105; Escape Ent., Ltd. v. Gosh Ent.,

Inc., 10th Dist. Franklin No. 04AP-834, 2005-Ohio-2637, ¶ 48. See also Roth v. Bank of

Commonwealth, 583 F.2d 527, 538 (6th Cir. 1978). When there is a strong likelihood of

success on the merits, preliminary injunctive relief may be justified even though plaintiff’s

case of irreparable injury may be weak.          Cleveland Elec. at 14; Roth at 538; Mike

McGarry & Sons, Inc. v. Gross, 8th Dist. Cuyahoga No. 86603, 2006-Ohio-1759, ¶ 19,

citing Blakeman’s Valley Office Equip., Inc. v. Bierdeman, 152 Ohio App. 3d 86, 2003-

Ohio-1074, 786 N.E.2d 914, ¶ 21 (7th Dist.). Conversely, where the plaintiff’s chance of

success on the merits of the claim is low, there generally must be a high likelihood of

irreparable harm to justify injunctive relief.

       {¶ 23} When a preliminary injunction is granted, it must be specific in terms and it

must describe in reasonable detail, and not by reference to other documents in the record,

the act or acts to be restrained. Civ.R. 65(D). An injunction “is binding upon the parties

to the action, their officers, agents, servants, employees, attorneys and those persons in

active concert or participation with them who receive actual notice of the order whether

by personal service or otherwise.” Id. The rule requires “specificity, not perfection”; it

must allow a defendant to comply “without fear of unwitting violation.” Outback/Buckeye-

II, Ltd. Partnership v. Lofino Grandchildren’s Trust, 2d Dist. Greene Nos. 06-CA-2, 06-
                                                                                          -16-

CA-44, 2007-Ohio-577, ¶ 68, quoting Mead Corp. v. Lane, 54 Ohio App. 3d 59, 67, 560
N.E.2d 1319 (4th Dist.1988).

       Standard of Appellate Review

       {¶ 24} A trial court’s decision to grant or deny a motion for a preliminary injunction

is reviewed on appeal for an abuse of discretion. Garono, 37 Ohio St. 3d 171, 173, 524
N.E.2d 496. Because a trial court acts within its discretion in framing an injunctive order,

it “may act within the latitude implied by that discretion.”        Superior Sav. Assn. v.

Cleveland Council of Unemployed Workers, 27 Ohio App. 3d 344, 346, 501 N.E.2d 91 (8th

Dist.1986), citing Richmond Hts. v. Bd. of Cty. Commrs., 112 Ohio App. 272, 166 N.E.2d
143 (8th Dist.1960).    An abuse of discretion implies that the trial courts attitude was

arbitrary, unreasonable, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217,

219, 450 N.E.2d 1140 (1983).

       The Trial Court’s Decision

       {¶ 25} Before discussing the trial court’s decision in detail, we note that some of

the acrimony between Raney and Connor Group unfortunately seeped into the parties’

briefs. Comments that the court’s order violated “common decency,” that “no reasonable

person” could have issued the decision the trial court did, that the trial court abdicated its

responsibility, and that one side makes “absurdly overbroad arguments” are, somewhat

ironically, completely protected by the right to free speech, but do not help either side’s

position.

       Substantial Likelihood of Success

       {¶ 26} The first element to be considered before ruling on a request for a

preliminary injunction is whether there is a substantial likelihood that the party seeking
                                                                                         -17-


the injunction will prevail on the merits of the claim. The trial court analyzed this factor

in terms of Connor Group’s claim for tortious interference with a contractual or business

relationship, without mention of the defamation claim.

       {¶ 27} There are five elements common to the offenses of tortious interference

with a contractual or business relationship: 1) the existence of a valid contract or business

relationship between the plaintiff and a third party; 2) the defendant’s knowledge of the

contractual or business relationship; 3) the defendant’s intentional inducement of the third

party to breach or terminate the contractual or business relationship; 4) the absence of

justification for the defendant’s conduct; and 5) damages resulting from the defendant’s

actions. Schlaegel v. Howell, 2015-Ohio-4296, 42 N.E.3d 771, ¶ 31 (2d Dist.), citing

Kademian v. Marger, 2d Dist. Montgomery No. 24256, 2012-Ohio-962, ¶ 93 and Wolf v.

McCullough-Hyde Memorial Hosp., 67 Ohio App. 3d 349, 355, 586 N.E.2d 1204 (12th

Dist.1990) (discussing tortious interference with a business relationship); Sacksteder v.

Senney, 2d Dist. Montgomery No. 24993, 2012-Ohio-4452, ¶ 78, citing Fred Siegel Co.,

LPA v. Arter & Hadden, 85 Ohio St. 3d 171, 707 N.E.2d 853 (1999), paragraph one of the

syllabus (discussing tortious interference with a contract). To prevail on such a claim,

the contractual or business relationship must actually be terminated as a result of the

defendant’s conduct, or a third-party must refuse to enter into a contract or business

relationship with the plaintiff as a result of that conduct. Martin v. Jones, 2015-Ohio-

3168, 41 N.E.3d 123, ¶ 63 (4th Dist.).

       {¶ 28} The trial court found that there was no question that business relationships

existed between Connor Group and the third parties with whom Raney had been in

contact, and that Raney had knowledge of these relationships. Thus, it focused its
                                                                                        -18-


analysis on whether Raney had intended to induce a breach or termination of the

contractual or business relationships, whether there was any justification for his actions,

and Connor Group’s evidence of damages.

       {¶ 29} With respect to the employee who left his employment with Connor Group

after being contacted by Raney, the trial court found that, even assuming Raney’s actions

caused the employee to terminate his employment, Connor Group had failed to allege

any damages that it had suffered as a result of the resignation. The court observed that

no contract had existed with this employee. With respect to other business relationships,

such as those with other employees, tenants, realtors, and investors, the court noted that

Connor Group had alleged arguably improper conduct, but that it had not set forth clear

and convincing evidence of actual interference with the business relationships or of

damages resulting from the alleged conduct. Based on these conclusions, the trial court

found that there was not a “strong likelihood” of Connor Group’s success on the merits of

its claims.

       Irreparable Harm

       {¶ 30} However, noting that no one element is dispositive in a request for

injunctive relief, and notwithstanding its finding that Connor Group’s claims did not have

a “strong likelihood” of success, the court recognized that matters concerning reputation

“can constitute irreparable harm for which there is no adequate remedy at law.”

Specifically, the court observed that 1) Connor Group had presented evidence that an

employee resigned due, in part, to Raney’s actions; 2) Raney had asked investors in

Connor Group to divest; 3) Raney’s only intent was to harm Connor Group, because he

was not in competition with Connor Group and had “no legitimate interest in competing
                                                                                           -19-


with” it; and 4) Raney’s goal was to “shame” Connor Group and thereby damage its

reputation beyond repair.      The court noted that Connor Group was worried about

irreparable harm to its reputation for which there would be no adequate remedy at law.

       {¶ 31} The trial court found that Connor Group had presented evidence

demonstrating the potential for irreparable harm to its reputation and that Raney’s

“intentional interferences” with Connor Group’s business relationships “may prospectively

cause injury by way of a terminated contract or business relationship with damages.”

Having concluded that Connor Group’s likelihood of success was low, we infer that the

trial court found that the risk of irreparable harm was high. The court concluded that a

preliminary injunction was appropriate to prevent irreparable injury for which there would

be no adequate remedy at law and to maintain the status quo while the lawsuit was

pending, notwithstanding the absence of substantial evidence that Connor Group would

succeed on the merits of its claims.

       Harm to Third Parties and Public Interest

       {¶ 32} Additionally, the trial court found that a “narrowly tailored injunction would

not harm third parties” and that the injunction served the public interest, because the

“public interest weighs in favor of protecting contracts and business relationships.”

       {¶ 33} In sum, the trial court had little, if any, doubt that Connor Group had

contractual and business relationships of which Raney was aware, and that Raney had

tried to induce third parties to breach or terminate their relationships with Connor Group.

The court acknowledged that Connor Group had not presented strong evidence in support

of its underlying claims for tortious interference with a contractual or business relationship,

but found that the nature of the potential harm and the inadequacy of a remedy at law
                                                                                          -20-


outweighed the weak likelihood of success. Further, the trial court found no “competitive

motivation” or justification for Raney’s conduct and that the evidence supported the

conclusion that Connor Group could suffer irreparable harm to its reputation.

       The Terms of the Injunction

       {¶ 34} The trial court issued a preliminary injunction against Raney which

prevented him from directly contacting any of the following businesses or individuals, “with

the intent to harass Connor Group” or those businesses or individuals or to cause

termination of their contractual or business relationships with Connor Group:

          1) Connor Group employees;

          2) Connor Group investors, prospective purchasers, and real estate brokers;

          3) Current residents of any property managed by Connor Group;

          4) Professional services firms including, but not limited to, accountants and

              law firms, with which Connor Group does business;

          5) Vendors with which Connor Group does business;

          6) Any other person or entity with which Connor Group has contractual or

              business relationships.

The trial court did not restrict Raney’s ability to maintain his websites or blogs or to

otherwise communicate his concerns about Connor Group publicly, including any indirect

contacts by those means with the people or groups listed in the preliminary injunction.

       First Amendment Issues

       {¶ 35} Notwithstanding its conclusion that Connor Group had a low likelihood of

success on the merits of its claims, the trial court found that the preliminary injunction was

warranted because of the risk of irreparable harm to Connor Group’s reputation and
                                                                                         -21-


because it served the public interest by preserving contractual and business relationships.

However, the trial court did not directly address the First Amendment implications of its

decision, which restricted Raney’s future right to free speech to some extent.

       {¶ 36} Raney has cited Bose Corp. v. Consumers Union of United States, 466
U.S. 485, 104 S. Ct. 1949, 80 L. Ed. 2d 502 (1984) and Procter & Gamble Co. v. Bankers

Trust Co., 78 F.3d 219, 227 (6th Cir.1996) for the proposition that we must review prior

restraints involving free speech de novo. Bose was a product disparagement case, the

outcome of which turned on a finding of actual malice against the company.              The

constitutional and factual questions presented therein were entwined with the court’s

finding of actual malice. Bose had nothing to do with prior restraint of speech or a

preliminary injunction, and therefore does not stand for the proposition that we must

review any preliminary injunction touching on free speech under a de novo standard of

review.

       {¶ 37} The other case on which Raney relies, Bankers Trust, dealt with an

injunction prohibiting a business magazine from publishing an article disclosing the

contents of documents “placed under the seal of secrecy by the parties to a lawsuit.”4

Bankers Trust discussed the understandable inclination of a court to grant an emergency

restraining order to preserve the status quo as weighed against the media’s need to

publish news promptly. However, the court held that a restraining order on the release


4 Employing an “unusual” procedure, the parties to that case had agreed to a broad
stipulated protective order as part of the discovery process; the order provided that parties
and non-parties to the litigation could designate discovery material as “confidential” —
without court approval for “good cause” as required by Federal Civil Rule 26(e) — and
could have such material filed under seal if the parties agreed that it reflected trade
secrets or other confidential research. Id. at 222.
                                                                                          -22-


of information by a magazine actually “disturbs the status quo” of timely news coverage,

“impinges on the exercise of editorial discretion,” and constitutes “an immediate and

irreversible sanction”; it further held that the trial court could not grant a temporary

restraining order “simply in order to give the problem due consideration.” Id. at 226,

discussing In the Matter of Providence Journal Company, 820 F.2d 1342 (1st Cir. 1986),

modified on reh’g by 820 F.2d 1354 (1st Cir.1987). Most of the considerations at issue

in Bankers Trust are not at issue here.

       {¶ 38} Bankers Trust and Bose do not directly support Raney’s argument that we

must review a preliminary injunction involving First Amendment questions de novo. They

do highlight, however, that “an added layer of complexity” exists where a restraining order

or injunction touches upon actions arguably protected by the First Amendment. Bankers

Trust at 225-226. Where a prior restraint on free speech is involved, “the hurdle is

substantially higher” to justify a preliminary injunction; more than the showing of a party’s

likelihood of success on the merits and/or the threat of irreparable injury must be

considered. Id. at 226-227. Under such circumstances, the trial court is entitled to less

latitude than might normally be extended when we review the issuance of a preliminary

injunction for an abuse of discretion.

       {¶ 39} The First Amendment protects Raney’s right to make derogatory

statements about Connor Group, even if they damage Connor Group’s reputation

(subject, in certain situations, to a claim for defamation). Insofar as the alleged tortious

acts committed by Raney involved speech, and the preliminary injunction restrained

Raney’s ability to speak to various entities and individuals, we must examine the

injunction with the “added layer of complexity” presented by the First Amendment.
                                                                                          -23-


       Prior Restraint of Speech

       {¶ 40} There is much discussion and disagreement in the parties’ briefs about the

permissibility of prior restraint of speech through a preliminary injunction, the standard

under which such a restraint must be reviewed, whether Raney’s actions constitute

“speech” entitled to protection under the First Amendment, and whether his statements

touch on an issue of public concern. The right to free speech is strongly protected under

the law, but some of the free speech issues raised by the parties are of limited relevance

where a preliminary injunction is issued in a lawsuit involving two private entities.

       {¶ 41} A prior restraint of speech occurs when a court or other government entity

attempts to prevent speech before it is spoken. Erwin Chemerinsky, Constitutional Law:

Principles and Policies, 926 (2002). The First Amendment certainly disfavors the prior

restraint of speech. Raney asserts that all prior restraints on speech of any kind are

unconstitutional, and Connor Group disputes this all-encompassing assertion.            The

cases cited by the parties demonstrate that the degree to which limitations on speech can

be imposed varies depending on a variety of factors, including the nature of the restriction,

the place and manner of the speech, and whether the speech is addressed to an issue of

public concern. Indeed, in weighing the merits of an injunction involving speech, the

Supreme Court of Ohio has stated: “[I]t may fairly be said that it is difficult to rescue the

principles of law decided from the ocean of words in which they are submerged.”

Chucales v. Royalty, 164 Ohio St. 214, 219, 129 N.E.2d 823 (1955). For this reason, we

begin by discussing certain types of cases, cited by one or both of the parties, which we

find to be of limited relevance, and why.

       {¶ 42} The case before us does not involve legislation or governmental regulation
                                                                                          -24-


which, by their very nature, apply to a large number of individuals. Generally, restrictions

on speech or expression imposed by legislation or regulations are prospective and apply

broadly, without consideration of individual circumstances or motivations, and thus are

subject to a very high degree of constitutional scrutiny. Such restrictions, however, are

“not aimed at the redress of individual or private wrongs,” such as those at issue in this

case. See Near v. Minnesota ex rel. Olson, 283 U.S. 697, 708-709, 51 S. Ct. 625, 75
L. Ed. 1357 (1931).

       {¶ 43} Raney sites cases like Near and R.A.V. v. St. Paul, Minn., 505 U.S. 377,

112 S. Ct. 2538, 120 L. Ed. 2d 305 (1992), as a basis for us to conclude that the trial court’s

injunction is subject to “strict scrutiny” and is unconstitutional.      In Near, the state

legislature had passed a law “for the abatement, as a public nuisance, of a ‘malicious,

scandalous and defamatory newspaper, magazine or other periodical.’ ” Near, 283 U.S.

at 701-702. A county attorney brought an action under the statute seeking to prohibit

publication of articles which charged, “in substance, that a [particular] gangster was in

control of gambling, bootlegging, and racketeering in Minneapolis, and that law enforcing

officers [including the chief of police and the county attorney] and agencies were not

energetically performing their duties.” Id. at 704.

       {¶ 44} The United States Supreme Court described the effect of the statute as

follows: “[T]he operation and effect of the statute in substance is that public authorities

may bring the owner or publisher of a newspaper or periodical before a judge upon a

charge of conducting a business of publishing scandalous and defamatory matter -- in

particular that the matter consists of charges against public officers of official dereliction

-- and, unless the owner or publisher is able and disposed to bring competent evidence
                                                                                          -25-


to satisfy the judge that the charges are true and are published with good motives and for

justifiable ends, his newspaper or periodical is suppressed and further publication is made

punishable as a contempt. This is of the essence of censorship.” Id. at 713. The case

discussed the right to free speech and held that the statute was unconstitutional based

on freedom of the press.

       {¶ 45} In R.A.V, the Supreme Court considered St. Paul’s “Bias-Motivated Crime

Ordinance,” which prohibited the display of a symbol which one knows or has reason to

know “arouses anger, alarm or resentment in others on the basis of race, color, creed,

religion or gender.” R.A.V., 505 U.S. at 379. The ordinance specifically referenced, but

did not limit its application to, cross burnings and Nazi swastikas. Id. After allegedly

burning a cross on a black family’s lawn, R.A.V. was charged under the ordinance. The

Supreme Court held that the ordinance was an unconstitutional, content-based restraint

on expression.

       {¶ 46} While Near and R.A.V. annunciate the general principles and value of free

speech, with which we obviously have no disagreement, these cases involved free

speech rights that were threatened by the legislative function of government; in their

particulars, these cases are neither similar to nor readily analogous to the trial court’s

action in this case. The trial court’s injunction does not restrain the speech of the public,

generally, or even a group of individuals; it applies to Raney, and only during the

pendency of this case.     In other words, Raney’s right to free speech has not been

restrained in the manner that was at issue in Near and R.A.V., and the scope of the

constitutional question at issue here is more narrow.

       {¶ 47} Raney’s communications restricted by the preliminary injunction issued in
                                                                                          -26-


this case also do not, as a general matter, involve free speech in any of its “pristine and

classic” forms, such as picketing and distribution of literature on the public sidewalk. See

City of Seven Hills v. Aryan Nations, 76 Ohio St. 3d 304, 306, 667 N.E.2d 942 (1996),

quoting Edwards v. South Carolina, 372 U.S. 229, 235, 83 S. Ct. 680, 9 L. Ed. 2d 697

(1963). We recognize that social media postings may be “essentially the electronic

successors of the pre-blog, solo complainant holding a poster on the public sidewalk,”

Chevaldina v. R.K./FL Mgt., Inc., 133 So. 3d 1086 (3d Dist. Fla. 2014), but Raney was not

enjoined from posting on social media sites or engaging in other, broadly-focused

communications.

       {¶ 48}   In Seven Hills, the city sought an injunction banning picketing outside the

home of an alleged Nazi war criminal, including the prohibition of “simultaneous

expression of contrary views” to “avoid potential for violence.”       In rejecting such a

prohibition, the Supreme Court of Ohio characterized the conduct at issue (picketing) as

a “pristine” First Amendment right addressing a “public issue” and occurring in a “public

forum.” Id. at 306. See also Organization for a Better Austin v. Keefe, 402 U.S. 415, 91
S. Ct. 1575, 29 L. Ed. 2d 1 (1971) (injunction against peaceful picketing/pamphletting of

whole city related to business practices exhibiting racial bias held unconstitutional).

       {¶ 49} Raney sees his actions as serving the public good by shining a light on

what he considers to be mismanagement, misrepresentation, and greed. We agree that

he has a right to speak publicly about these issues but, insofar as he has not been

restrained from engaging in the more public forms of his communications about Connor

Group (e.g., Internet posts and blogging), we cannot conclude that his speech has been

restrained with respect to issues of public concern. Insofar as Raney seeks to influence
                                                                                        -27-


or disrupt commercial relationships between specific businesses or individuals and

Connor Group, we are unpersuaded that his speech is of public concern. In this context,

Raney’s actions do not “strik[e] at the core of our nation’s commitment to the principle

that ‘debate on public issues should be uninhibited, robust, and wide-open.’ ” Seven Hills

at 306, citing New York Times Co. v. Sullivan, 376 U.S. 254, 270, 84 S. Ct. 710, 11 L. Ed. 2d
686 (1964).    To the extent that Raney’s communications are aimed at persuading

Connor Group’s business associates to terminate their business relationships with

Connor Group, we do not agree with Raney that these particular communications are of

public concern.

      {¶ 50} Raney’s communications with and about Connor Group employees and

business associates are not within the realm of political speech, which has a special place

in our jurisprudence. See United States v. Eichman, 496 U.S. 310, 110 S. Ct. 2404, 110
L. Ed. 2d 287 (1990).

      {¶ 51} Finally, Raney has essentially admitted that his conduct is commercially

motivated; his purpose is to “shame” Connor Group (dubbing himself “Shamer &

Defamer” below the signature of some of his correspondence), with an aim to interfere

with its business and/or to force Connor Group to modify its business practices. The U.S

Supreme Court had stated that commercial speech is that form of communication that

does “no more than propose a commercial transaction.” See Virginia State Bd. of

Pharmacy v. Virginia Citizens Consumer Council, Inc., 425 U.S. 748, 771, 96 S. Ct. 1817,

48 L. Ed. 2d 346, n.24 (1976), quoting Pittsburgh Press Co. v. Pittsburgh Comm’n on

Human Relations, 413 U.S. 376, 385, 93 S. Ct. 2553, 37 L. Ed. 2d 669 (1973). See also

Central Hudson Gas & Elec. Corp. v. Pub. Serv. Commission of New York, 447 U.S. 557,
                                                                                         -28-


577, 100 S. Ct. 2343, 65 L. Ed. 2d 341 (1980) (“commercial speech is expression related

solely to the economic interests of the speaker and its audience”); but see Bernstein and

Lee, “Where the Consumer Is the Commodity: The Difficulty with the Current Definition of

Commercial Speech,” 2013 Mich.St.L.Rev. 29 (2013).          The definition of commercial

speech, in the context of this case, logically includes speech that proposes termination or

restraint from a commercial transaction.

       {¶ 52} Noncommercial speech, on the other hand, includes political speech,

speech on public issues, religious speech, and charitable solicitation.          Village of

Schaumburg v. Citizens for a Better Environment, 444 U.S. 620, 632, 100 S. Ct. 826, 63
L. Ed. 2d 73 (1980); see also Hirschhorn, Noncommercial Door-to-Door Solicitation & the

Proper Std. of Rev. for Municipal Time, Place, & Manner Restrictions, 55 Fordham L. Rev.

1139, 1163 (1987).

       {¶ 53}   Commercial speech enjoys the protection of the First Amendment.

Virginia State Bd. of Pharmacy, 425 U.S. at 761-762; Linmark Assoc., Inc. v. Willingboro,

431 U.S. 85, 91-92, 97 S. Ct. 1614, 52 L. Ed. 2d 155 (1977). The United States Supreme

Court has recognized that commercial expression “not only serves the economic interest

of the speaker, but also assists consumers and furthers the societal interest in the fullest

possible dissemination of information.” Central Hudson Gas & Elec. Corp., 447 U.S.
557, 561-562, 100 S. Ct. 2343, 65 L. Ed. 2d 341. Even when commercial speech

communicates “only an incomplete version of the relevant facts, the First Amendment

presumes that some accurate information is better than no information at all.” Id. at 562,

citing Bates v. State Bar of Arizona, 433 U.S. 350, 374, 97 S. Ct. 2691, 53 L. Ed. 2d 810

(1977).
                                                                                        -29-


       {¶ 54} Nonetheless, the U.S. Supreme Court has recognized “the ‘commonsense’

distinction” between commercial speech, “which occurs in an area traditionally subject to

government regulation, and other varieties of speech.” Central Hudson Gas & Elec., 447
U.S. at 563 (addressing utility company advertisements), citing Ohralik v. Ohio State Bar

Assn., 436 U.S. 447, 455-456, 98 S. Ct. 1912, 56 L. Ed. 2d 444 (1978). “The Constitution

therefore accords a lesser protection to commercial speech than to other constitutionally

guaranteed expression.” Id. at 562-563.

       {¶ 55} Although this case involves the trial court’s temporary restraint of

commercial speech, rather than a governmental regulation per se, the Supreme Court’s

distinction between the type of protection afforded commercial speech and that afforded

“pristine and classic” speech on a public issue is instructive.

       {¶ 56} We conclude that the trial court’s preliminary injunction is not subject to

strict scrutiny, as Raney contends. Moreover, in the context of litigation in general and

of a preliminary injunction in particular, limitations on free speech in general and

commercial speech in particular must be viewed differently from limitations imposed in

broader contexts.5 However, these findings do not negate the importance of Raney’s

right to communicate freely about issues, and even a temporary restraint on speech is

improper except in compelling circumstances. We review the trial court’s preliminary

injunction with these considerations in mind.


5 For an analysis of the historical uses of and justifications for injunctions aimed at
expression, the prior restraint doctrine, and content discrimination principles, see Wells,
Bringing Structure to the Law of Injunctions Against Expression, 51 Case W. Res. L. Rev.
1 (2000). See also Arent, A Matter of “ ‘Governing’ Importance”: Providing Business
Defamation and Product Disparagement Defendants Full First Amendment Protection, 67
Ind. L.J. 441 (Winter 1992) and Stern, In Defense of the Imprecise Definition of
Commercial Speech, 58 Md. L. Rev. 55 (1999).
                                                                                        -30-


       {¶ 57} Notably, the trial court’s injunction does not, for the most part, encompass

those with whom Connor Group has a potential business or contractual relationship, with

the exception of “prospective purchasers.” In our view, the trial court wisely refrained

from attempting to prohibit contacts with potential business partners, given the difficulty

of identifying such entities with specificity and the requirement that injunctive relief be

“specific in terms” and “describe[d] in reasonable detail.” Civ.R. 65; Superior Savings

Assoc. v. Cleveland Council of Unemployed Workers, 27 Ohio App. 3d 344, 348, 501
N.E.2d 91 (8th Dist.1986).

       {¶ 58} The restraint on Raney’s communication with those actually doing

business with Connor Group – whether as a tenant, employee, or other business partner

– is the crux of the preliminary injunction and of this appeal. The trial court recognized

in its judgment that Connor Group’s likelihood of success on the merits of its claim was

low, largely because Connor Group had not set forth clear and convincing evidence of

damages or that Raney’s actions had actually interfered with its business or contractual

relationships.   There is little question that Raney intended to provoke the termination of

business relationships with Connor Group, but the evidence that he had accomplished

this purpose and/or would do so in the future was minimal at best. Numerous business

associates had apparently expressed to Connor Group employees their frustration,

offense, or bemusement at their interactions with Raney, but there was little evidence of

actual, adverse past consequences flowing from his actions or of the potential for such

consequences in the future. Even with respect to the employee who left his employment

with Connor Group after repeated contacts with Raney, Connor Group alleged only that

this was “part” of the reason for the employee’s departure.
                                                                                          -31-


       {¶ 59} Raney maintained that he ceased direct contact with associates of Connor

Group when asked to do so.        Some of the evidence supports this assertion; other

evidence suggests that, where no such request was apparently made, the contacts

continued with the same individuals or groups of individuals, such as realtors and

accountants. With respect to Connor Group’s employee who quit after contacts with

Raney, Raney’s harassing behavior followed that employee to his next job. Some of the

other instances of harassing behavior cited by Connor Group, such as the “strippers”

post-card sent to its employees and Raney’s contact with an investor online, appear to

have been single communications or interactions, not ongoing patterns. There were also

repeated contacts with Larry Connor’s homeowner’s association, but we note that the

homeowner’s association was not a business relationship of Connor Group.

       {¶ 60} Considering the weakness of Connor Group’s evidence that it was likely to

succeed on the merits of its claims and of its evidence that it had suffered or was likely to

suffer any damages (let alone irreparable harm) in the future as a result of Raney’s

conduct, we conclude that the trial court abused its discretion in finding by clear and

convincing evidence that a preliminary injunction was warranted.        Connor Group had

presented evidence demonstrating its concern about the potential for irreparable harm to

its reputation, i.e., that Raney’s actions “may prospectively cause injury by way of a

terminated contract or business relationship with damages,” but these concerns were

speculative. Moreover, there was no evidence of damage to Connor Group’s reputation,

generally. While damage to reputation may, in many instances, be difficult to quantify,

we are unpersuaded that the damages flowing from the loss of a business relationship in

the future (if Raney’s efforts were successful) – whether with a tenant, an investor, or a
                                                                                          -32-


caterer – would not be quantifiable. In the absence of any evidence of damage to Connor

Group’s reputation up to that point, of its loss of any business relationship, or of a

substantial likelihood of such damage in the future, the “extraordinary remedy” of a

preliminary injunction was not appropriate.6

       {¶ 61} We further note that the trial court enjoined Raney from contacting Connor

Group employees or business associates “with the intent to harass Connor Group” or its

employees, or business associates, or to cause termination of their business

relationships. This remedy intruded on Raney’s right to free speech in the future. Under

the facts of this case, including Connor Group’s weak evidence that it had previously

suffered any damages from Raney’s conduct, any assumption related to future

interference with business relationships and damages was too tenuous and speculative

to clear the “high hurdle” to justify the prior restraint of Raney’s speech.

       {¶ 62} Moreover, the trial court’s injunction was not limited to communications

aimed at interfering with Connor Group’s business relationships.           It also prohibited

communications intended to “harass” Connor Group, its employees, tenants, or business

associates. “Harass” is defined as “to annoy persistently * * * to create an unpleasant or

hostile situation * * * by uninvited and unwelcome verbal or physical conduct * * *.”

Merriam-Webster’s Collegiate Dictionary (11th Ed.2005), or as “[w]ords, conduct, or

action that, being directed at a specific person, annoys, alarms, or causes substantial

emotional distress in the person and serves no legitimate purpose”. Black’s Law

Dictionary 733 (8th Ed.Rev.2004). The category of communications which might be


6 Nothing in this Opinion should be read as finding that Raney’s past or future actions do
or do not justify tort claims or that he may or may not be subject to an adverse judgment
by Connor Group or other individuals or entities.
                                                                                          -33-


construed as having the intent to harass is much broader than communications aimed at

interference with a business relationship. In other words, considering the significant

weight to be given to Raney’s free speech rights, we cannot conclude that the restrictions

imposed by the trial court were sufficiently narrow.

       {¶ 63} Taking into consideration the trial court’s findings that Connor Group did

not have a strong likelihood of success on the merits of its claims, that it had presented

very limited evidence that it had suffered any damages as a result of Raney’s conduct up

to this point, that there is little evidence of a potential for irreparable harm, the

“extraordinary” nature of any preliminary injunction, and the heightened standard of

review in situations that involved a prior restraint on speech, we conclude that the trial

court erred in granting the preliminary injunction requested in this case.

       {¶ 64} Raney also argues that the trial court abused its discretion in failing to

require an injunction bond pursuant to Civ.R. 65(C) and in failing to even address the

issue of a bond. Raney acknowledges that some Ohio courts have held that, because

Civ.R. 65(C) permits the imposition of a nominal bond, it also implicitly permits a court to

order no bond. See, e.g., Vanguard Transp. Sys., Inc. v. Edwards Transfer & Storage

Co., Gen. Commodities Div., 109 Ohio App. 3d 786, 793, 673 N.E.2d 182 (10th Dist.1996).

He urges this court not to adopt that position, particularly under the facts of this case.

However, the case cited by Raney, Skiles v. Bellevue Hosp., 6th Dist. Sandusky No. S-

06-002, 2006-Ohio-5361, does not disagree with the holding in Vanguard that a court

may, within its discretion, impose no bond. Id. at ¶ 16. Rather, it holds that “[o]ne

cannot be held in contempt for violating a preliminary injunction unless the order has been

made operative by posting a bond in an amount fixed by the court.”           Id., citing North
                                                                                          -34-

Electric Co. v. United Steelworkers of America, 28 Ohio App. 2d 253, 257-258, 277 N.E.2d
59 (3rd. Dist.1971). In some circumstances, the posting of a bond may be a prerequisite

to a finding of contempt, but we do not necessarily embrace the additional conclusion that

a preliminary injunction is “inoperative” or a “nullity” without the posting of a bond in a

fixed amount.

       {¶ 65} Further, the purpose of a bond is to assure relief to the enjoined party

should that party eventually be vindicated. A simple example is a merchant’s being

enjoined from opening a store that allegedly violates a non-compete agreement and, after

a trial, being found not to have been in violation. The merchant’s losses during the period

of non-operation would be “reimbursed” by the bond of the party which obtained the

injunction.   But here, Raney did not even allege that he would suffer any adverse

financial consequences as a result of his being restrained, and the court could have

reasonably determined that a monetary bond was not appropriate.

       {¶ 66} Although we may agree with the holding in Vanguard that a court may,

under some circumstances and within its discretion, require no bond when issuing a

preliminary injunction, the court issuing such an injunction should nonetheless address

the issue directly. Where the record and the injunction itself are silent, as they are here,

we are reluctant to assume that the court considered the issue and deliberately decided

to impose no bond. Were we affirming the trial court’s judgment imposing a preliminary

injunction, perhaps we would remand for the trial court to address the issue of bond.

However, in light of our reversal of this judgment, there is no reason for the trial court to

address it.

       {¶ 67} The related assignments of error are sustained.
                                                                                            -35-


         {¶ 68} The judgment of the trial court will be reversed.

                                            .............

FAIN, J., concurs.

HALL, J., dissenting:

         {¶ 69} “A trial Court’s decision to grant or deny a motion for a preliminary injunction

is reviewed on appeal for an abuse of discretion.” Majority opinion at ¶ 24 (Citation

omitted). I agree, and I am unable to conclude that the trial court’s decision is arbitrary,

unreasonable, or unconscionable. Accordingly, I would affirm the judgment of the trial

court.

         {¶ 70} I also do not believe a different standard of review should be used because

First Amendment issues are involved. After concluding that case law does not support

strict-scrutiny, de novo review of this preliminary injunction, the majority determines that

an “added layer of complexity” justifies a heightened examination. Majority opinion at ¶

38. I disagree. When a cause of action involves a First Amendment issue, that analysis

is included in the first injunction consideration, the probability of success on the merits. If

the defendant’s actions are protected by the First Amendment, the plaintiff’s probability

of success is lower. Additionally, the communications here admittedly are “commercial

speech.” I do not believe First Amendment concerns are a free-standing center of

analysis.

         {¶ 71} Even if I may have ruled differently, I view the trial court’s decision as a

carefully crafted, reasonable order under the circumstances. Moreover, I would conclude

that the preliminary injunction was in force because the trial court implicitly determined

that no bond was necessary and that Raney did not allege any adverse financial
                                              -36-


consequence would result.

                              .............



Copies mailed to:

Stephen A. Watring
Matthew J. Bakota
Jeffrey M. Nye
Hon. Mary Katherine Huffman